Citation Nr: 1440967	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-14 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Charles McCorvey, Agent


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel





INTRODUCTION

The Veteran served on active duty from August 1976 to December 1976 and from July 1978 to March 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability had onset during his active service.  

2.  The Veteran's current tinnitus had onset during his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  

VA examination reports from September 2009 and November 2011 document the results of audiology testing that show that the requirements of 38 C.F.R. § 3.385 are met with regard to both ears.  The Veteran is competent to diagnose tinnitus and the examiner agreed that he has tinnitus.  The present disability element is therefor met as to both claimed disabilities.  

The Veteran reported in-service noise exposure from small arms fire.  This the Board finds sufficient to establish the in-service element for both claims.  

It is noted here that the opinions stated in both examination reports were that the nexus element had not been met as to either claimed disability.  This was based on the reported the date of onset of tinnitus and hearing loss and the lack of a showing of a hearing loss disability during service.  

The examination reports indicate that the Veteran reported during that he had tinnitus and hearing loss for the preceding twenty five years.  However, in his March 2010 notice of disagreement he reported that his hearing difficulties, including presumably his tinnitus, began during service.  

The Veteran is competent to say when his hearing loss and tinnitus began.  The Board thus finds that the evidence as to the nexus element is in relative equipoise.  As such, the Board must resolve reasonable doubt in favor of the Veteran and grant the appeal.  As the Board is granting his appeal in full, any defect in VA's duties to notify and assist the Veteran as to substantiating his claims is harmless error.  

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


